 GELITA USA INC
. 467 Gelita USA Inc. 
and
 United Food and Commercial 
Workers International Union, Local 1142. 
Cases 
18ŒCAŒ18406 and 18
ŒRCŒ17500 
 January 
4, 2011
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER 
 AND 
PEARCE
 On April 30, 2008, the two sitting members of t
he 
Board issued a D
ecision, Order, and Direction in this 
proceeding, which is reported at 352 NLRB 406.
1  On 
June 17, 2010, the United States Supreme Court i
ssued 
its decision in 
New Process Steel, L.P. v. NLRB
, 130 
S.Ct. 2635, holding that under Section 3
(b) of the Act, in 

order to exercise the delegated a
uthority of the Board, a 
delegee group of at least three members must be mai
n-tained.  
 On September 7, 2010, the Acting General Counsel 
requested, in view of the Court™s decision in 
New Pr
o-1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Ki
rsanow, and Walsh delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thr
ee-member group, all of the powers 
of the National Labor Relations Board in anticipation of the expiration 
of the terms of Members Kirsanow and Walsh on December 31, 2007.  
Therea
fter, pursuant to this delegation, the two sitting members issued 
decisions a
nd orders in unfair labor practice and representation cases.
  cess Steel
, tha
t a duly constituted Board review this case 
on the grounds that the Acting General Counsel has i
s-
sued a new complaint against the Respondent alleging a 
continuation of the earlier unlawful conduct including 
acts by the same supervisors and managers.  The A
cting 
General Counsel further stated that he intends to rely on 
findings in this case as evidence in the new case.  The 
Acting General Counsel™s motion is unopposed.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a thr
ee-member panel.
2 The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has d
e-cided to affirm the judge™s rulings, findings, and concl
u-sions and to adopt the recommended Order to the e
xtent 
and for the reaso
ns stated in the d
ecision reported at 352 
NLRB 406 (2008), which is incorporated herein by re
f-erence.
3 2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 
the panel includes the remaining member who participated i
n the orig
i-nal decision.  Furthermore, 
under the Board™s sta
ndard procedures 
applicable to all cases assigned to a panel, the Board 
Member not a
s-signed to the panel had the opportunity to participate in the adjudic
ation 
of this case at any time up to the i
ssuance of this decision. 
 3 We do not, however, incorp
orate the personal statement of former 
Chairman Schaumber set forth in fn. 2 of the two
-member decision. 
Chairman Liebman joins in this decision granting the Ac
ting General 
Counsel™s motion solely beca
use it is uno
pposed.
  356 NLRB No. 70
                                                                                                                       